EXHIBIT 10.2

 

Shenzhen Academy of metrology & Quality Inspection

Guangdong Quality Supervision and Inspection Institution for Food (Shenzhen)

 

 

Test Report

 



Report Number: WT161107502

Page 1, Total 3 pages



  

Authorized Company: E-World USA Holding, Inc.

 

Authorized Company Address: 9550 Flair Dr. #308, El Monte, Ca 91731

 

Sample Name: Nuolin Oral

 

Model/Specification/Grade: ___________________

 

Test Category: Sample test

 

Test Place: Longhua Test Base

 



Shenzhen Academy of metrology & Quality Inspection Approved by: Junmei Xu
(Technique Director)        

(Special Test and Inspection Seal)

 

 

  Issue Date: December 14, 2016   Signature: /s/ Junmei Xu        

 

 

 

 

 

 

 

 



Shenzhen Academy of metrology & Quality Inspection http://www.smg.com.cn email:
kfzx@smq.com.cn

 

Xitu Test Base: No. 4 Tongfa Rd Nanshan District Shenzhen Tel: 0755-86009898
postal code: 518055

 

Longzhu Test Base: Metrology and Quality Inspection Building, Longzhu Dadao
Zhongduan, Nanshan District, Shenzhen

 

Tel: 0755-26911618 26941917 Fax: 0755-26941615 269141547 Postal code: 518055

 

Longhua Test Base: North Minkang Rd, Mnzhi Dadao, Minzhi St. Baoan DistrIct,
Shenzhen

 

Tel: 0755-27528955 27528969 Fax: 0755-27528707 Postal code: 518131

 

Longgang Fire Center: 109-3, Xinwang Rd. Pinghu Shangbengu Cun, Longgang
District, Shenzhen

 

Tel: 0755-89325252 Fax: 0755-89325282 Postal code: 518111

 



   

 



 

Important Statement

 

1. We are legal product quality supervision and inspection Institution set up by
Shenzhen Municipal People's Government. It is a nonprofit technical organization
for public welfare, which provides the technical support for the supervision and
Management of all levels law enforcement departments and accepts the entrust
inspection from all social communities.

 

2. We are merged by Shenzhen Product Quality Supervision and Inspection
Institution and Shenzhen Institute of Measurement in 1998.

 

3. We guarantee that we will provide a scientific, fair and accurate inspection,
and we are responsible for all the data of inspection. We also keep the samples
and technical information provided by the entrusting company confidential.

 

4. Sampling shall be proceeded by CX22-01(sampling Procedures) and corresponding
products inspection regulation.

 

5. The report without the main inspection, verification, approval signature, or
altered, or no "Special Test and inspection seal" is invalid. Without our
permission, it is not allowed to copy any part of the report or modify the
content of the report.

 

6. Authorized sampling inspection result is only valid for the sample. Without
the consent of the inspection agency, the sample client shall not improperly
published the inspection result.

 

7. All the information about the samplings and entrust party are filled by the
entrust party, we are not responsible for its authenticity and integrity.

 

8. Any objections to the inspection report shall be made within 15 days from the
date of issuance of the report.

 

National, province, city Specialized Station

 

National Hi-tech Metrology Station

 

National Digital Electronic Product Testing Center

 

National Sporting Goods Quality Supervision and Inspection Center (Guangdong)

 

National Urban Energy Metering Center (Shenzhen)

 

China Light Industry Association Furniture Quality Supervision and Inspection
Station

 

Guangdong Quality Supervision Furniture Inspection Station (Shenzhen)

 

Guangdong Quality Supervision Food Inspection Station (Shenzhen)

  

Guangdong Quality Supervision general cabling system Inspection Station

 

Guangdong Quality Supervision Bicycles Inspection Station

 

Guangdong Quality Supervision Electromagnetic Compatibility Inspection Station

 

Guangdong Quality Supervision Leather Goods Inspection Station

 

Guangdong Quality Supervision Eco-Textiles Products Inspection Station
(Shenzhen)

 

Guangdong Quality Supervision Clock Inspection Station

 

Shenzhen Fiber Textile Inspection Station

 

Shenzhen Construction products Quality Supervision & Inspection Station

 

Shenzhen Combustion Performance of Fire Products Inspection Center

 

Business Contact:

 



Textile and light industry Inspection Station

Business Tel: 0755-27528868

Fax: 0755-27528516

National Digital Electronic Product Testing Center

Business Tel: 0755-86928963

Fax: 0755-86009898-31339

Food Inspection

Business Tel: 0755-27528977

Fax: 0755-27528916

Chemical products Inspection Station

Business Tel: 0755-27528987

Fax: 0755-27528479

Fire Center

Business Tel: 0755-89325252

Fax: 0755-89325282

Construction and Furniture Inspection Station

Business Tel: 0755-26002957

Fax: 0755-26001771

 

Business Tel: 0755-27528884

Fax: 0755-27528711

 

Complain Tel : 0755-26941613 (Longzhu)

0755-27528392 (Longhua)



 



   

 



 

Shenzhen Academy of metrology & Quality Inspection

Guangdong Quality Supervision and Inspection Institution for Food (Shenzhen)

 

 

Test Report

 



Report Number: WT161107502

Page 2, Total 3 pages



 

Sample Information:

 

Sample Name: Nuolin Oral

Trademark: _________________________________

Model/Specification/Grade:_____________________

Sample batch number:_________________________

Produced Date:______________________________

Manufacturing Company: ______________________

Manufacturing Address:  ______________________

Sampling basic Number: _______________________

Sample Quantities: 150g (5 bottles)

Sampling Place:  _____________________________

Sampling Staff: ______________________________

Sampling description before test: Normal

 

Client Information:

 

Authorized Company: E-World USA Holding, Inc.

Authorized Company Address: 9550 Flair Dr. #308, El Monte, Ca 91731

Authorized Company Phone No: 17727486206

Postal Code: ________________________________

Inspected Units: _____________________________

 

Inspection Information:

 

Authorized Date: Dec 8, 2016

Authorized No: 6670958

Inspection Category: Sampling Test

Sample Acquired: sampling

Test Date: Dec 8, 2016 to Dec 13, 2016

Inspection Environment condition: (20-25) °C (40-60) % RH

Inspection Reference: GB 5009. 3-2010; GB 5009.4-2010; GB5009. 5-2010 (First
Law); GB/T 5009. 6-2003; GB/Z 21922-2008; SSF 0119-2013

 

Inspection Conclusion:

 

Test result attached

 



Main Check by:

Yang Le

/s/ Yang Le

Verified by

Han Zhang

/s/ Han ZHang



 



   

 



 

Shenzhen Academy of metrology & Quality Inspection

Guangdong Quality Supervision and Inspection Institution for Food (Shenzhen)

 

 

Test Report

 



Report Number: WT161107502

Page 3, Total 3 pages

 

 



 



Inspection Item

Unit

Standard Requirement

Inspection Result

Inspection Conclusion

Sodium

mg/100g

------------

40.3

------------

Fat

g/100g

------------

<0.1

------------

Protein (Conversion coefficient is 6.25)

g/100g

------------

0.32

------------

Carbohydrates

g/100g

------------

14.6

------------

Energy

kJ/100g

------------

2.54X102

------------



 

Note:

 

1. Sample is provided by authorized party, we are not responsible for the
integrity and authenticity of the sample and identifying information.

 

2. The legibility of the products is according to the related administration
department.

 

3. Carbohydrates (g/100g) =100-100g (protein + fat+ water+ ash)of food

 

4. Water and ash test result are respectively: 84.3g/100g, 0.75g/100g

 

Blank part below

 

 



  



 